Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a melt flow index of “30 to 500” and then the second plurality having a melt flow index of “500 to 7000”. These ranges are not supported by the original disclosure. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. US Pub. No. 2008/0026661) and further in view of Schwarz (USP 5476616).

Claims 1-5 and 9:  Fox et al. teach a method of forming a nonwoven material wherein the method draws a first set of fibers (Fig. 1) and a second set of fibers (Fig. 1, 100). One set is meltspun [0036] and one is meltblown [0040]. The entire nonwoven web comprises the comingled fibers (abstract). The fibers are made by spinning the fibers through orifices [0026] onto a collector surface [0027]. The fibers have different diameters, one larger than the other [0060]. The material is pleatable [0007].

Fox et al. do not teach the design of the orifices and nozzles.
Schwarz teaches that it is well-known to use concentric spinning nozzles centered in a gas stream, with round holes being preferred (col. 1, lines 66-67; col. 2, lines 2-14), for the benefit of forming good quality fibers (col. 1, lines 61-67).
One of ordinary skill in the art at the time of the invention would have found it obvious to use concentric air holes that surround the nozzles because the design is essential for good quality fiber formation.
Claims 7 and 10: A third material is introduced into the web [0024].
Claim 8: The web may be included with a smooth surface such as a face mask [0050] or another support [0038].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. and Schwarz as applied to claim 1 above, and further in view of Westwood et al.
Claim 6: Fox et al. do not teach that the polymer combination is specifically PBT and polypropylene. 
Fox et al. make it clear that the polymers of the meltspun and meltblown fibers are variable and chosen as needed [0036, 0040].
Westwood et al. teach that suitable polymers for polymer fibrous webs include PBT in addition to PP [0025].
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments

Applicant’s arguments, see Remarks, filed 2/10/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fox et al. and Schwarz.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778